Motion to clarify the order of this court dated January 22, 1959 [see 5 N Y 2d 937] granted and the order amended to read as follows: Ordered, that Nationwide Mutual Insurance Company be and it hereby is joined as a party defendantappeEant for the sole purpose of obtaining an adjudication as to the liabiEty of the insured to plaintiffs and, if the judgment be affirmed, the making of this joinder order or the fact of joinder of Nationwide pursuant to this order shaE not increase its EabiEty or the Emits of its liabiEty under its poEcy of insurance or prejudice any defenses it may have with respect to its obhgation under the poEcy.